Exhibit 10.1

2018 EQUITY INCENTIVE PLAN

 

SKYLINE CHAMPION CORPORATION

2018 EQUITY INCENTIVE PLAN

 

1.

DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

 

2.

PURPOSE

The Plan is intended to advance the interests of the Company by providing for
the grant to Participants of Stock and Stock-based incentive awards. The
purposes of the Plan are to attract, retain, and reward key Employees and
Directors of, and consultants and advisors to, the Company and its subsidiaries,
to incentivize them to generate shareholder value, to enable them to participate
in the growth of the Company and to align their interests with the interests of
the Company’s shareholders.

 

3.

ADMINISTRATION

The Plan will be administered by the Administrator. The Administrator has
discretionary authority, subject only to the express provisions of the Plan, to
administer and interpret the Plan and any Awards; to determine eligibility for
and grant Awards; to determine the exercise price, base value from which
appreciation is measured, or purchase price, if any, applicable to any Award; to
determine, modify or waive the terms and conditions of any Award; to determine
the form of settlement of Awards (whether in cash, shares of Stock, other
Awards, or other property); to prescribe forms, rules and procedures relating to
the Plan and Awards, including Award agreements; and to otherwise do all things
necessary or desirable to carry out the purposes of the Plan or any Award.
Determinations of the Administrator made with respect to the Plan or any Award
are conclusive and bind all persons.

 

4.

LIMITS ON AWARDS UNDER THE PLAN

(a) Number of Shares. Subject to adjustment as provided in Section 7(b), the
maximum number of shares of Stock that may be delivered in satisfaction of
Awards under the Plan is six million (6,000,000) shares. Up to the total number
of shares available for awards to employee Participants may be issued in
satisfaction of ISOs, but nothing in this Section 4(a) will be construed as
requiring that any, or any fixed number of, ISOs be awarded under the Plan. For
purposes of this Section 4(a), the number of shares of Stock delivered in
satisfaction of Awards will be determined (i) by including shares of Stock
withheld by the Company in payment of the exercise price or purchase price of
the Award or in satisfaction of tax withholding requirements with respect to the
Award, (ii) by including the full number of shares covered by a SAR any portion
of which is settled in Stock (and not only the number of shares of Stock
delivered in settlement), and (iii) by excluding any shares of Stock underlying
Awards settled in cash or that expire, become unexercisable, terminate or are
forfeited to or repurchased by the Company without the delivery of Stock. For
the avoidance of doubt, the number of shares of Stock available for delivery
under the Plan will not be increased by any shares of Stock delivered under the
Plan that are subsequently repurchased using proceeds directly attributable to
Stock Option exercises.

(b) The Administrator may grant Substitute Awards under the Plan. To the extent
consistent with the requirements of Section 422 and the regulations thereunder
and other applicable legal requirements (including

 

1



--------------------------------------------------------------------------------

applicable stock exchange requirements), shares of Stock delivered under
Substitute Awards will be in addition to and will not reduce the number of
shares of Stock available for Awards under the Plan set forth in Section 4(a).
Notwithstanding anything in Section 4(a) to the contrary, if any Substitute
Award is settled in cash or expires, becomes unexercisable, terminates or is
forfeited to or repurchased by the Company, in each case, without the delivery
of shares of Stock, the shares of Stock previously subject to such Award will
not be available for future grants under the Plan. The Administrator will
determine the extent to which the terms and conditions of the Plan apply to
Substitute Awards, if at all.

(c) Type of Shares. Shares delivered by the Company under the Plan may be
authorized but unissued shares of Stock or previously issued shares acquired by
the Company. No fractional shares will be delivered under the Plan.

(d) Non-Employee Director Limits. The aggregate value of all compensation
granted or paid to any Director with respect to any calendar year, including
Awards granted under the Plan and cash fees or other compensation paid by the
Company to such Director outside of the Plan, in each case, for his or her
services as a Director during such calendar year, may not exceed $400,000.00,
calculating the value of any Awards based on the grant date fair value in
accordance with the Accounting Rules and assuming maximum payout levels for all
Awards.

 

5.

ELIGIBILITY AND PARTICIPATION

The Administrator may select Participants from among key Employees and Directors
of, and consultants and advisors to, the Company and its subsidiaries.
Eligibility for ISOs is limited to employees of the Company or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code. Eligibility for NSOs and SARs is limited to
individuals who are providing direct services on the date of grant of the Award
to the Company or to a subsidiary of the Company that would be described in the
first sentence of Section 1.409A-1(b)(5)(iii)(E) of the Treasury Regulations.

 

6.

RULES APPLICABLE TO AWARDS

(a) All Awards.

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting (or, under such rules
as the Administrator may prescribe, being deemed to have accepted) an Award, the
Participant will be deemed to have agreed to the terms of the Award and the
Plan. Notwithstanding any provision of this Plan to the contrary, Substitute
Awards may contain terms and conditions that are inconsistent with the terms and
conditions specified herein, as determined by the Administrator. No term of an
Award shall provide for automatic “reload” grants of additional Awards upon
exercise of an Option or SAR or otherwise as a term of an Award.

(2) Term of Plan. No Awards may be made after ten years from the Date of
Adoption, but previously granted Awards may continue beyond that date in
accordance with their terms.

(3) Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the third sentence of this
Section 6(a)(3), other Awards may be transferred other than by will or by the
laws of descent and distribution. During a Participant’s lifetime, ISOs (and,
except as the Administrator otherwise expressly provides in accordance with the
third sentence of this Section 6(a)(3), SARs and NSOs) may be exercised only by
the Participant. The Administrator may permit the transfer of Awards other than
ISOs, subject to applicable securities and other laws and such limitations as
the Administrator may impose.

(4) Vesting, etc. The Administrator shall determine the time or times at which
an Award vests or becomes exercisable and the terms on which a Stock Option or
SAR remains exercisable. Without limiting the

 

2



--------------------------------------------------------------------------------

foregoing, the Administrator may at any time accelerate the vesting or
exercisability of an Award, regardless of any adverse or potentially adverse tax
or other consequences resulting from such acceleration. Unless the Administrator
expressly provides otherwise, however, the following rules will apply if a
Participant’s Employment ceases:

(A) Except as provided in (B) and (C) below, immediately upon the cessation of
the Participant’s Employment each Stock Option and SAR that is then held by the
Participant or by the Participant’s permitted transferees, if any, will cease to
be exercisable and will terminate and all other Awards that are then held by the
Participant or by the Participant’s permitted transferees, if any, to the extent
not already vested will be forfeited.

(B) Subject to (C) and (D) below, all vested and unexercised Stock Options and
SARs held by the Participant or the Participant’s permitted transferees, if any,
immediately prior to the cessation of the Participant’s Employment, to the
extent then exercisable, will remain exercisable for the lesser of (i) a period
of 90 days following such cessation or (ii) the period ending on the latest date
on which such Stock Option or SAR could have been exercised without regard to
this Section 6(a)(4), and will thereupon immediately terminate.

(C) Subject to (D) below, all vested and unexercised Stock Options and SARs held
by a Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment due to his or her death
or Disability, to the extent then exercisable, will remain exercisable for the
lesser of (i) a period of one year following such cessation or (ii) the period
ending on the latest date on which such Stock Option or SAR could have been
exercised without regard to this Section 6(a)(4), and will thereupon immediately
terminate.

(D) All Stock Options and SARs (whether or not vested or exercisable) held by a
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment will immediately
terminate upon such cessation of Employment if the termination is for Cause or
occurs in circumstances that in the determination of the Administrator would
have constituted grounds for the Participant’s Employment to be terminated for
Cause.

(5) Recovery of Compensation. Subject to applicable law, the Administrator may
provide in any case that any outstanding Award (whether or not vested or
exercisable) and the proceeds from the exercise or disposition of any Award or
shares of Stock acquired under any Award will be subject to forfeiture and
disgorgement to the Company, with interest and other related earnings, if the
Participant to whom the Award was granted violates (i) a non-competition,
non-solicitation, confidentiality or other restrictive covenant by which he or
she is bound or (ii) any Company policy applicable to the Participant that
provides for forfeiture or disgorgement with respect to incentive compensation
that includes Awards under the Plan. In addition, the Administrator may require
forfeiture and disgorgement to the Company of any outstanding Award and the
proceeds from the exercise or disposition of any Award or shares of Stock
acquired under any Award, with interest and other related earnings, to the
extent required by law or applicable stock exchange listing standards,
including, without limitation, Section 10D of the Securities Exchange Act of
1934, as amended, or any applicable Company policy. Each Participant, by
accepting or being deemed to have accepted an Award under the Plan, agrees to be
bound by the forfeiture and disgorgement provisions contained herein and agrees
to cooperate fully with the Administrator, and to cause any and all permitted
transferees of the Participant to cooperate fully with the Administrator, to
effectuate any forfeiture or disgorgement required hereunder, subject to
applicable law. Neither the Administrator nor the Company nor any other person,
other than the Participant and his or her permitted transferees, if any, will be
responsible for any adverse tax or other consequences to a Participant or his or
her permitted transferees, if any, that may arise in connection with this
Section 6(a)(5).

(6) Taxes. The delivery, vesting and retention of shares of Stock, cash or other
property under an Award are conditioned upon full satisfaction by the
Participant of all tax withholding requirements with respect to the Award. The
Administrator shall prescribe such rules for the withholding of taxes with
respect to any Award as it deems necessary. The Administrator may hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements (but not in
excess of the maximum withholding amount consistent with the Award being subject
to equity accounting treatment under the Accounting Rules).

 

3



--------------------------------------------------------------------------------

(7) Dividend Equivalents, Etc. The Administrator may provide for the payment of
amounts (on terms and subject to conditions established by the Administrator) in
lieu of cash dividends or other cash distributions with respect to Stock subject
to an Award whether or not the holder of such Award is otherwise entitled to
share in the actual dividend or distribution in respect of such Award; provided,
however, that (a) dividends or dividend equivalents relating to an Award that,
at the dividend payment date, remains subject to a risk of forfeiture (whether
service-based or performance-based) shall be subject to the same risk of
forfeiture as applies to the underlying Award and (b) except as contemplated by
Section 7 of the Plan, no dividends or dividend equivalents shall be payable
with respect to Options or SARs. Any entitlement to dividend equivalents or
similar entitlements will be established and administered either consistent with
an exemption from, or in compliance with, the requirements of Section 409A.
Dividends or dividend equivalent amounts payable in respect of Awards that are
subject to restrictions may be subject to such additional limitations or
restrictions as the Administrator may impose.

(8) Rights Limited. Nothing in the Plan or any Award will be construed as giving
any person the right to be granted an Award or to continued employment or
service with the Company or any of its subsidiaries, or any rights as a
shareholder except as to shares of Stock actually issued under the Plan. The
loss of existing or potential profit in any Award will not constitute an element
of damages in the event of the cessation of a Participant’s Employment for any
reason, even if such cessation of Employment is in violation of an obligation of
the Company or any of its subsidiaries to the Participant.

(9) Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its subsidiaries. For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its subsidiaries may be settled in Stock (including, without limitation,
Unrestricted Stock) if the Administrator so determines, in which case the shares
delivered will be treated as awarded under the Plan (and will reduce the number
of shares thereafter available under the Plan in accordance with the rules set
forth in Section 4).

(10) Section 409A.

(A) Without limiting the generality of Section 11(b) hereof, each Award will
contain such terms as the Administrator determines and will be construed and
administered such that the Award either qualifies for an exemption from the
requirements of Section 409A or satisfies such requirements.

(B) Notwithstanding Section 9 of this Plan or any other provision of this Plan
or any Award agreement to the contrary, the Administrator may unilaterally
amend, modify or terminate the Plan or any outstanding Award, including but not
limited to changing the form of the Award, if the Administrator determines that
such amendment, modification or termination is necessary or advisable to avoid
the imposition of an additional tax, interest or penalty under Section 409A.

(C) If a Participant is deemed on the date of the Participant’s termination of
Employment to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then, with regard to any payment that is considered
nonqualified deferred compensation under Section 409A, to the extent applicable,
payable on account of a “separation from service”, such payment will be made or
provided on the date that is the earlier of (i) the expiration of the six-month
period measured from the date of such “separation from service” and (ii) the
date of the Participant’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section 6(a)(10)(C) (whether
they would have otherwise been payable in a single lump sum or in installments
in the absence of such delay) will be paid on the first business day following
the expiration of the Delay Period in a lump sum and any remaining payments due
under the Award will be paid in accordance with the normal payment dates
specified for them in the applicable Award agreement.

 

4



--------------------------------------------------------------------------------

(D) For purposes of Section 409A, each payment made under this Plan will be
treated as a separate payment.

(E) With regard to any payment considered to be nonqualified deferred
compensation under Section 409A that is payable upon a change in control of the
Company or other similar event, to avoid the imposition of an additional tax,
interest or penalty under Section 409A, no amount will be payable unless such
change in control constitutes a “change in control event” within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations.

(b) Stock Options and SARs.

(1) Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, no Stock Option or SAR will be deemed to have been exercised until
the Administrator receives notice of exercise in a form acceptable to the
Administrator that is signed by the appropriate person and accompanied by any
payment required under the Award. Any attempt to exercise a Stock Option or SAR
by any person other than the Participant will not be given effect unless the
Administrator has received such evidence as it may require that the person
exercising the Award has the right to do so.

(2) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise must be no less
than 100% (in the case of an ISO granted to a 10-percent shareholder within the
meaning of subsection (b)(6) of Section 422, 110%) of the Fair Market Value of
the shares of Stock subject to the Award, determined as of the date of grant, or
such higher amount as the Administrator may determine in connection with the
grant.

(3) Payment of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, payment of the exercise price must be made by cash or
check acceptable to the Administrator or, if so permitted by the Administrator
and if legally permissible, (i) through the delivery of previously acquired
unrestricted shares of Stock, or the withholding of unrestricted shares of Stock
otherwise deliverable upon exercise, in either case that have a Fair Market
Value equal to the exercise price; (ii) through a broker-assisted exercise
program acceptable to the Administrator; (iii) by other means acceptable to the
Administrator; or (iv) by any combination of the foregoing permissible forms of
payment. The delivery of previously acquired shares of Stock in payment of the
exercise price under clause (i) above may be accomplished either by actual
delivery or by constructive delivery through attestation of ownership, subject
to such rules as the Administrator may prescribe.

(4) Maximum Term. The maximum term of Stock Options and SARs must not exceed 10
years from the date of grant (or five years from the date of grant in the case
of an ISO granted to a 10-percent shareholder described in Section 6(b)(2)
above).

(5) Repricing. Except in connection with a corporate transaction involving the
Company (which term includes, without limitation, any share dividend, share
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares) or as
otherwise contemplated by Section 7 below, the Company may not, without
obtaining shareholder approval, (i) amend the terms of outstanding Stock Options
or SARs to reduce the exercise price or base value of such Stock Options or
SARs; (ii) cancel outstanding Stock Options or SARs in exchange for Stock
Options or SARs with an exercise price or base value that is less than the
exercise price or base value of the original Stock Options or SARs; or
(iii) cancel outstanding Stock Options or SARs that have an exercise price or
base value greater than the Fair Market Value of a share of Stock on the date of
such cancellation in exchange for cash or other consideration.

 

5



--------------------------------------------------------------------------------

7.

EFFECT OF CERTAIN TRANSACTIONS

(a) Mergers, etc. Except as otherwise expressly provided in an Award agreement
or by the Administrator, the following provisions will apply in the event of a
Covered Transaction:

(1) Assumption or Substitution. If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may provide for (i) the
assumption or continuation of some or all outstanding Awards or any portion
thereof or (ii) the grant of new awards in substitution therefor by the acquiror
or survivor or an affiliate of the acquiror or survivor.

(2) Cash-Out of Awards. Subject to Section 7(a)(5) below, the Administrator may
provide for payment (a “cash-out”), with respect to some or all Awards or any
portion thereof, including only the then-vested portion thereof, equal in the
case of each affected Award or portion thereof to the excess, if any, of (i) the
Fair Market Value of a share of Stock times the number of shares subject to the
Award or such portion, over (ii) the aggregate exercise or purchase price, if
any, under the Award or such portion (or, in the case of a SAR, the aggregate
base value above which appreciation is measured), in each case on such payment
terms (which need not be the same as the terms of payment to holders of shares
of Stock) and other terms, and subject to such conditions, as the Administrator
determines; provided, however, for the avoidance of doubt, that if the per share
exercise or purchase price (or base value) of an Award is equal to or greater
than the Fair Market Value of a share of Stock, the Award may be cancelled with
no payment due hereunder or otherwise in respect of such Award.

(3) Acceleration of Certain Awards. Subject to Section 7(a)(5) below, the
Administrator may provide that any Award requiring exercise will become
exercisable, in full or in part, and/or that the delivery of any shares of Stock
remaining deliverable under any outstanding Award of Stock Units (including
Restricted Stock Units and Performance Awards to the extent consisting of Stock
Units) will be accelerated, in full or in part, in each case on a basis that
gives the holder of the Award a reasonable opportunity, as determined by the
Administrator, following exercise of the Award or the delivery of the shares of
Stock, as the case may be, to participate as a shareholder in the Covered
Transaction.

(4) Termination of Awards upon Consummation of Covered Transaction. Except as
the Administrator may otherwise determine in any case, each Award will
automatically terminate (and in the case of outstanding shares of Restricted
Stock, will automatically be forfeited) immediately upon consummation of the
Covered Transaction, other than (i) any Award that is assumed or substituted
pursuant to Section 7(a)(1) above and (ii) any Award that by its terms, or as a
result of action taken by the Administrator, continues following the Covered
Transaction.

(5) Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to
an Award may, in the discretion of the Administrator, contain such restrictions,
if any, as the Administrator deems appropriate to reflect any performance or
other vesting conditions to which the Award was subject and that did not lapse
(and were not satisfied) in connection with the Covered Transaction. For
purposes of the immediately preceding sentence, a cash-out under Section 7(a)(2)
above or an acceleration under Section 7(a)(3) above will not, in and of itself,
be treated as the lapsing (or satisfaction) of a performance or other vesting
condition. In the case of Restricted Stock that does not vest and is not
forfeited in connection with the Covered Transaction, the Administrator may
require that any amounts delivered, exchanged or otherwise paid in respect of
such share in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.

(6) Uniform Treatment. For the avoidance of doubt, the Administrator need not
treat Participants or Awards (or portions thereof) in a uniform manner, and may
treat different Participants and/or Awards differently, in each case, in
connection with a Covered Transaction.

 

6



--------------------------------------------------------------------------------

(b) Changes in and Distributions With Respect to Stock.

(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse share split), recapitalization or
other change in the Company’s capital structure that constitutes an equity
restructuring within the meaning of the Accounting Rules, the Administrator
shall make appropriate adjustments to the maximum number of shares of Stock
specified in Section 4(a) that may be issued under the Plan, and shall make
appropriate adjustments to the number and kind of shares or securities
underlying Awards then outstanding or subsequently granted, any exercise or
purchase prices (or base values) relating to Awards and any other provision of
Awards affected by such change.

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to shareholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan, having due regard
for the qualification of ISOs under Section 422 and the requirements of
Section 409A, to the extent applicable.

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any shares or securities resulting from an
adjustment pursuant to this Section 7.

 

8.

LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares previously delivered under the
Plan until: (i) the Company is satisfied that all legal matters in connection
with the issuance and delivery of such shares have been addressed and resolved;
(ii) if the outstanding shares of Stock are at the time of delivery listed on
any stock exchange or national market system, the shares to be delivered have
been listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. The Company may require, as a condition to the exercise of an Award or
the delivery of shares under an Award, such representations or agreements as
counsel for the Company may consider appropriate to avoid violation of the
Securities Act of 1933, as amended, or any applicable state or non-U.S.
securities law. Any shares of Stock required to be issued to Participants under
the Plan will be evidenced in such manner as the Administrator may deem
appropriate, including book-entry registration or delivery of share
certificates. In the event that the Administrator determines that share
certificates will be issued to Participants under the Plan, the Administrator
may require that certificates evidencing shares of Stock issued under the Plan
bear an appropriate legend reflecting any restriction on transfer applicable to
such shares, and the Company may hold the certificates pending lapse of the
applicable restrictions.

 

9.

AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, however,
that except as otherwise expressly provided in the Plan the Administrator may
not, without the Participant’s consent, alter the terms of an Award so as to
affect materially and adversely the Participant’s rights under the Award, unless
the Administrator expressly reserved the right to do so at the time the Award
was granted. Any amendments to the Plan will be conditioned upon shareholder
approval only to the extent, if any, such approval is required by law (including
the Code) or applicable stock exchange requirements, as determined by the
Administrator.

 

10.

OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.

 

7



--------------------------------------------------------------------------------

11.

MISCELLANEOUS

(a) Waiver of Jury Trial. By accepting or being deemed to have accepted an Award
under the Plan, to the maximum extent permitted by law, each Participant waives
any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim will be tried before a court and not before
a jury. By accepting or being deemed to have accepted an Award under the Plan,
each Participant certifies that no officer, representative, or attorney of the
Company has represented, expressly or otherwise, that the Company would not, in
the event of any action, proceeding or counterclaim, seek to enforce the
foregoing waivers. Notwithstanding anything to the contrary in the Plan, nothing
herein is to be construed as limiting the ability of the Company and a
Participant to agree to submit disputes arising under the terms of the Plan or
any Award made hereunder to binding arbitration or as limiting the ability of
the Company to require any eligible individual to agree to submit such disputes
to binding arbitration as a condition of receiving an Award hereunder.

(b) Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any of its subsidiaries, nor the Administrator,
nor any person acting on behalf of the Company, any of its subsidiaries, or the
Administrator, will be liable to any Participant, to any permitted transferee,
to the estate or beneficiary of any Participant or any permitted transferee, or
to any other person by reason of any acceleration of income, or any additional
tax (including any interest and penalties), asserted by reason of the failure of
an Award to satisfy the requirements of Section 422 or Section 409A or by reason
of Section 4999 of the Code, or otherwise with respect to the Award.

 

12.

ESTABLISHMENT OF SUB-PLANS

The Administrator may from time to time establish one or more sub-plans under
the Plan for purposes of satisfying applicable blue sky, securities or tax laws
of various jurisdictions. The Administrator will establish such sub-plans by
adopting supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as it deems necessary or desirable and
(ii) such additional terms and conditions not otherwise inconsistent with the
Plan as it deems necessary or desirable. All supplements so established will be
deemed to be part of the Plan, but each supplement will apply only to
Participants within the affected jurisdiction (as determined by the
Administrator).

 

13.

GOVERNING LAW

(a) Certain Requirements of Corporate Law. Awards will be granted and
administered consistent with the requirements of applicable Indiana law relating
to the issuance of stock and the consideration to be received therefor, and with
the applicable requirements of the stock exchanges or other trading systems on
which the Stock is listed or entered for trading, in each case as determined by
the Administrator.

(b) Other Matters. Except as otherwise provided by the express terms of an Award
agreement, under a sub-plan described in Section 12 or as provided in
Section 13(a) above, the provisions of the Plan and of Awards under the Plan and
all claims or disputes arising out of or based upon the Plan or any Award under
the Plan or relating to the subject matter hereof or thereof will be governed by
and construed in accordance with the domestic substantive laws of the State of
Indiana without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

(c) Jurisdiction. By accepting or being deemed to have accepted an Award, each
Participant will be deemed to (a) have submitted irrevocably and unconditionally
to the jurisdiction of the federal and state courts located within the
geographic boundaries of the United States District Court for the Northern
District of Indiana for the purpose of any suit, action or other proceeding
arising out of or based upon the Plan or any Award; (b) agree not to commence
any suit, action or other proceeding arising out of or based upon the Plan or an
Award, except in

 

8



--------------------------------------------------------------------------------

the federal and state courts located within the geographic boundaries of the
United States District Court for the Northern District of Indiana; and
(c) waive, and agree not to assert, by way of motion as a defense or otherwise,
in any such suit, action or proceeding, any claim that he or she is not subject
personally to the jurisdiction of the above-named courts that his or her
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that the Plan or an Award or the subject
matter thereof may not be enforced in or by such court.

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Accounting Rules”: Financial Accounting Standards Board Accounting Standards
Codification Topic 718, or any successor provision.

“Administrator”: The Compensation Committee, except with respect to such matters
that are not delegated to the Compensation Committee by the Board (whether
pursuant to committee charter or otherwise). The Compensation Committee (or the
Board, with respect to such matters over which it retains authority under the
Plan or otherwise) may delegate (i) to one or more of its members (or one or
more other members of the Board (including the full Board)) such of its duties,
powers and responsibilities as it may determine; (ii) to one or more officers of
the Company the power to grant Awards to the extent permitted by applicable law;
and (iii) to such Employees or other persons as it determines such ministerial
tasks as it deems appropriate. In the event of any delegation described in the
preceding sentence, the term “Administrator” will include the person or persons
so delegated to the extent of such delegation.

“Award”: Any or a combination of the following:

(i) Stock Options.

(ii) SARs.

(iii) Restricted Stock.

(iv) Unrestricted Stock.

(v) Stock Units, including Restricted Stock Units.

(vi) Performance Awards.

(viii) Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.

“Board”: The Board of Directors of the Company.

“Cause”: In the case of any Participant who is party to an offer letter or
employment or severance-benefit agreement that contains a definition of “Cause,”
the definition set forth in such letter or agreement applies with respect to
such Participant for purposes of the Plan for so long as such letter or
agreement is in effect. In every other case, “Cause” means, as determined by the
Administrator, (i) refusal or failure to perform (other than by reason of
disability), or material negligence in the performance of, the Participant’s
duties and responsibilities to the Company or its subsidiaries, which refusal or
failure to perform or material negligence is not cured within 30 days after
written notice from the Company or such subsidiaries; (ii) the Participant’s
commission of, indictment for, conviction of or plea of guilty or nolo
contendere to a felony or any crime involving moral turpitude, fraud,
embezzlement or theft; (iii) breach of fiduciary duties (including a violation
of the Company’s or any of its subsidiary’s code of ethics) on the part of the
Participant; (iv) the Participant’s gross negligence or willful misconduct in
the performance of employment, which negligence or misconduct is not cured
within 30 days after written notice from the Company, and which willful act or
misconduct could reasonably be expected to be injurious to the financial
condition or business reputation of the Company or any of its subsidiaries;
(v) the

 

10



--------------------------------------------------------------------------------

material breach by the Participant of any provision of any agreement to which
such Participant and the Company or any or its subsidiaries are party; or
(vi) breach by the Participant of the terms of a non-competition,
non-solicitation, confidentiality or other restrictive covenant by which he or
she is bound.

“Code”: The U.S. Internal Revenue Code of 1986, as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Compensation Committee”: The Compensation Committee of the Board.

“Company”: Skyline Champion Corporation.

“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction will be deemed to have
occurred upon consummation of the tender offer.

“Date of Adoption”: The earlier of the date the Plan was approved by the
Company’s shareholders or adopted by the Board, as determined by the Committee.

“Director”: A member of the Board who is not an Employee.

“Disability”: In the case of any Participant who is a party to an employment or
severance-benefit agreement that contains a definition of “Disability,” the
definition set forth in such agreement shall apply with respect to such
Participant under the Plan for so long as such agreement is in effect. In the
case of any other Participant, “Disability” shall mean a disability that would
entitle a Participant to long-term disability benefits under the Company’s
long-term disability plan to which the Participant participates.

“Employee”: Any person who is employed by the Company or any of its
subsidiaries.

“Employment”: A Participant’s employment or other service relationship with the
Company or any of its subsidiaries. Employment will be deemed to continue,
unless the Administrator otherwise determines, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to, the Company or any of its subsidiaries. If a Participant’s
employment or other service relationship is with any subsidiary of the Company
and that entity ceases to be a subsidiary of the Company, the Participant’s
Employment will be deemed to have terminated when the entity ceases to be a
subsidiary of the Company unless the Participant transfers Employment to the
Company or one of its remaining subsidiaries. Notwithstanding the foregoing, in
construing the provisions of any Award relating to the payment of “nonqualified
deferred compensation” (subject to Section 409A) upon a termination or cessation
of Employment, references to termination or cessation of employment, separation
from service, retirement or similar or correlative terms will be construed to
require a “separation from service” (as that term is defined in
Section 1.409A-1(h) of the Treasury Regulations, after giving effect to the
presumptions contained therein) from the Company and from all other corporations
and trades or businesses, if any, that would be treated as a single “service
recipient” with the Company under Section 1.409A-1(h)(3) of the Treasury
Regulations. The Company may, but need not, elect in writing, subject to the
applicable limitations under Section 409A, any of the special elective rules
prescribed in Section 1.409A-1(h) of the Treasury Regulations for purposes of
determining whether a “separation from service” has occurred. Any such written
election will be deemed a part of the Plan.

“Fair Market Value”: As of a particular date, (i) the closing price for a share
of Stock reported on the New York Stock Exchange (or any other national
securities exchange on which the Stock is then listed) on that date

 

11



--------------------------------------------------------------------------------

or, if no closing price is reported for that date, the closing price on the
immediately preceding date on which a closing price was reported or (ii) in the
event that the Stock is not traded on a national securities exchange, the fair
market value of a share of Stock determined by the Administrator consistent with
the rules of Section 422 and Section 409A to the extent applicable.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each Stock Option granted pursuant to the Plan will be
treated as providing by its terms that it is to be an NSO unless, as of the date
of grant, it is expressly designated as an ISO.

“NSO”: A Stock Option that is not intended to be an “incentive stock option”
within the meaning of Section 422.

“Participant”: A person who is granted an Award under the Plan.

“Performance Award”: An Award subject to performance vesting conditions,
including based on Performance Criteria.

“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award. A
Performance Criterion and any targets with respect thereto determined by the
Administrator need not be based upon an increase, a positive or improved result
or avoidance of loss and may be applied to the Participant individually, or to a
business unit or division of the Company as a whole and may relate to any or any
combination of the following or any other criterion or criteria determined by
the Administrator (measured either absolutely or comparatively (including,
without limitation, by reference to an index or indices or the performance of
one or more companies) and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof and subject to such adjustments,
if any, as the Administrator specifies): sales; revenues; assets; expenses;
earnings before or after deduction for all or any portion of interest, taxes,
depreciation, amortization or equity expense whether or not on a continuing
operations or an aggregate or per share basis; return on equity, investment,
capital, capital employed or assets; one or more operating ratios; operating
income or profit, including on an after-tax basis; net income; borrowing levels,
leverage ratios or credit rating; market share; capital expenditures; cash flow;
stock price; stockholder return; sales of particular services; customer
acquisition or retention; acquisitions and divestitures (in whole or in part);
joint ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; center openings (including openings in new markets); new
service or product lines; or recapitalizations, restructurings, financings
(issuance of debt or equity) or refinancings. The Administrator may provide in
the case of any Performance Award that one or more of the Performance Criteria
applicable to such Award will be adjusted to reflect events (for example, but
without limitation, the impact of charges for restructurings, discontinued
operations, mergers, acquisitions, and other unusual or infrequently occurring
items, and the cumulative effects of tax or accounting changes) occurring during
the performance period that affect the applicable Performance Criterion or
Criteria.

“Plan”: Skyline Champion Corporation 2018 Equity Incentive Plan, as from time to
time amended and in effect.

“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified time or performance
or other vesting conditions are not satisfied.

“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified time
or performance or other vesting conditions.

 

12



--------------------------------------------------------------------------------

“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
Fair Market Value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.

“Section 409A”: Section 409A of the Code.

“Section 422”: Section 422 of the Code.

“Stock”: Common stock of the Company, par value $0.0277 per share.

“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.

“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.

“Substitute Award”: An Award issued under the Plan in substitution for one or
more equity awards of an acquired company that are converted, replaced, or
adjusted in connection with the acquisition.

“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.

 

13